Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

Nos. 15-BG-9 & 15-BG-138

IN RE: JOHN W. GREEN,
                      Respondent.
Bar Registration No. 476592                              BDN: 7-15 & BDN: 38-15

BEFORE:       Beckwith, Associate Judge, and King and Reid, Senior Judges.

                                         ORDER

       On consideration of the certified orders of the Court of Appeals of Maryland
indefinitely suspending respondent from the practice of law in that jurisdiction, see
Attorney Grievance Com’n of Maryland v. Green, 107 A.3d 1220 (Md. 2015),
Attorney Grievance Com’n of Maryland v. Green, 105 A.3d 500 (Md. 2014), this
court’s January 29, 2015, order suspending respondent and directing him to show
cause why the functionally equivalent discipline in the form of a suspension for a
period of five years or until reinstated to the bar of the United States District Court
for the District of Maryland, whichever is first, with his reinstatement conditioned
upon a showing of fitness, should not be imposed, this court’s February 26, 2015,
order consolidating his two pending cases and redirecting respondent to show cause
why the functional equivalent reciprocal discipline should not be imposed, and the
statements of Bar Counsel, and it appearing that respondent has failed to file either
a response to this court’s order to show cause or the affidavit as required by D.C. Bar
R. XI, §14 (g), it is

       ORDERED that John M. Green is hereby indefinitely suspended from the
practice of law in the District of Columbia with reinstatement contingent on a
showing of fitness. Respondent is eligible to seek reinstatement after a period of five
years or after reinstatement to the bar of Maryland, whichever occurs first.
Reinstatement is also contingent upon a showing of fitness. See In re Sibley, 990
A.2d 483 (D.C. 2010), and (rebuttable presumption of identical reciprocal discipline
applies to all cases in which the respondent does not participate); In re Maignan, 988
A.2d 493 (D.C. 2010)(the functional equivalent discipline to an indefinite suspension
imposed by the state of Maryland with no set time within which to seek reinstatement
Nos. 15-BG-9 & 15-BG-138

is an indefinite suspension with a fitness requirement with the right to seek
reinstatement in five years or after reinstatement by the state of Maryland). It is

       FURTHER ORDERED that for purposes of reinstatement respondent’s period
of disbarment will not begin to run until such time as he files an affidavit that fully
complies with the requirements of D.C. Bar R. XI, § 14 (g).

                                        PER CURIAM